PROBATION FORM NO. 35
                                                                              Report and Order Terminating Probation/
(1/92)
                                                                                                    Supervised Release
                                                                                      Prior to Original Expiration Date



                                       United States District Court

                                               FOR THE DISTRICT OF

                                                       NEVADA




UNITED STATES OF AMERICA

           v.                                                                                Crim No. 3:15CR00042

Brynn Chereeann Caputo



On November 23, 2015 the above named was placed on probation for a period of 5 years. She has complied with the

rules and regulations of probation and is no longer in need of probation. It is accordingly recommended that she be

discharged from probation.


                                                        Respectfully submitted,
                                                                         Digitally signed by
                                                                         Kevin Rivera
                                                                         Date: 2020.03.27
                                                        ________________ 10:59:03 ‐07'00'
                                                        Kevin Rivera
                                                        United States Probation Officer Assistant


                                              ORDER OF THE COURT

          Pursuant to the above report, it is ordered that the defendant is discharged from probation and that the

proceedings in the case be terminated.



          Dated this 27th day of March
                                     , 2020




                                                     Miranda M. Du
                                                     Chief United States District Judge
